Citation Nr: 0030092	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  00-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a timely notice of disagreement was filed as to the 
August 1964 decision by the Regional Office denying service 
connection for a nervous disorder 


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from May 1958 to November 
1958, and from January 1964 to May 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision from the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which found that rating decision of 
August 1964 was final.  A January 2000 notice of disagreement 
contended that the August 1964 rating decision was not final 
and that therefore, recent submissions constituted a notice 
of disagreement as to that decision.  A statement of the case 
was issued in January 2000.  A substantive appeal was 
received in March 2000.

The Board notes that while the appellant's theory of 
entitlement is based upon timeliness of the notice of 
disagreement, his contentions in support of this claim may be 
construed as a claim to reopen the prior final decision.  38 
U.S.C.A. 5108, 7104, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).  Since the issue of whether new and material evidence 
has been submitted to reopen the August 1964 rating decision 
has not been developed, adjudicated or certified for appeal, 
it is referred to the RO for appropriate action.

A videoconference hearing before an Acting Member of the 
Board (now Acting Veterans Law Judge) was conducted in 
September 2000. 


FINDINGS OF FACT

The veteran's notice of disagreement was not filed within one 
year from the August 31, 1964, notification of the denial of 
service connection for a nervous disorder.  



CONCLUSION OF LAW

There is no issue in appellate status.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1964, the veteran applied for service connection for 
a nervous disorder.  The RO, in an August 1964 decision 
denied service connection for schizophrenic reaction.  Of 
record is a copy of a letter dated August 31, 1964 addressed 
to the veteran denying service connection for a nervous 
disorder.  The letter noted that the appeal paragraph was 
enclosed.  

The veteran and his attorney contend that as the August 31, 
1964, letter did not provide the veteran with any information 
regarding his appeal rights with respect to the August 1964 
RO decision, the decision did not become final and, 
essentially, the veteran's application for service connection 
for a nervous disorder received in October 1998 constituted a 
timely notice of disagreement to the August 1964 decision.  
The veteran also notes that current notification of denied 
claims provide detailed explanations as to the basis for the 
denial, and pertinent laws regarding the burden of proof and 
the VA's duty to assist the veteran in developing the facts 
pertinent to his claim.  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q).  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (the VA need only mail 
notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 311, 
Mindenhall.  Thus, there is a rebuttable presumption that VA 
properly discharged its official duties in adjudicating the 
claim submitted by the veteran.  In this case it is presumed 
that the RO enclosed information regarding the veteran's 
appellate rights, i.e., the appeal paragraph in the August 
1964 letter sent to the veteran, and that the veteran 
received the letter.  The veteran's allegation that no such 
appeal paragraph was contained in that letter, standing 
alone, is insufficient to rebut the presumption of 
regularity.  See Schoolman, Mindenhall.  The Board finds that 
the veteran was notified of his appellate rights by the 
August 31, 1994, RO letter.  

To the extent that the veteran argues that the appeal 
paragraph was insufficient to notify the veteran of the basis 
for the denial and of his appeal rights as compared to the 
notification currently given veterans, the RO was not 
required to provide such detailed information in 1964.  See 
e.g., Dolan v. Brown, 9 Vet. App. 358, 362 (1996) (ROs not 
required by statute to include the reasons for denying a 
claim in their decision until February 1990). 

Appellate review is initiated by a notice of disagreement.  
The notice of disagreement must be filed within one year of 
the date of the mailing of the result of the initial review 
or determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a) 
(1999).

The veteran was sent notification of the rating decision 
denying service connection for a nervous disorder on August 
31, 1964.  The veteran filed a notice of disagreement on 
October 16, 1998, which is over one year after he was 
notified of the denial of his claim.  Therefore, the rating 
action of August 1964 is final, and there is no issue in 
appellate status.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the time limits for filing 
appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105; 
and under the provisions of 38 U.S.C.A. § 7108, if there is a 
failure to meet these requirements, "[a]n application for 
review on appeal shall not be entertained."  In the absence 
of a timely notice of disagreement or substantive appeal, the 
proper action for the Board is to dismiss the claim.  Roy v. 
Brown, 5 Vet. App. 554 (1993).  


ORDER

The appeal is dismissed.




		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

